DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of application N0. 16/360,546 filed on March 21, 2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee, US 2016/0098140) in view of Hwang et al. (Hwang, US 2015/0137127).
Re claim 1: As shown in Fig. 11, Lee discloses a display device, comprising:
a first substrate 120;
a plurality of first thin film transistors 183 disposed on the first substrate 120;
a second substrate 110 disposed opposite to the first substrate 120;
a plurality of second thin film transistors 153, 155 disposed on the second substrate 110;
a plurality of sensing units 151 (150) disposed on the second substrate (Fig. 9); and
a second shielding layer 1010 disposed between the plurality of first thin film transistors 183 and the at least one of the plurality of sensing units 151.
Lee does not disclose a first shielding layer disposed between at least one of the plurality of sensing units and the first substrate.
As shown in Figs. 1 and 2, Hwang discloses a display device comprising a first shielding layer BP disposed on a thin film transistor TFT in order to reflect external light or light coming from a backlight and block the external light of light coming from the backlight from being incident on the thin film transistor TFT (paragraph 43).
Accordingly, it is obviously applicable to the display device of Lee in order to realize the same advantage.
Thus, as taught by Hwang, it would have been obvious to one having skill in the art at the time the invention was made to dispose a first shielding layer on the base substrate in order to reflect external light or light coming from a backlight and block the external light or light coming from the backlight from being incident on the thin film transistor.
With the modification, as shown in Fig. 11 of Lee, it is obvious that 
the first shielding layer disposed between at least one of the plurality of sensing units 151 and the first substrate 120; and
the second shielding layer 1010 disposed between the first shielding layer and the at least one of the plurality of sensing units 151.
As shown in Fig. 1 of Hwang, it is obvious that the first shielding layers 30 comprise a plurality of first openings between them. Fig. 11 of Lee also shows that the second shielding layer 1010 comprises a plurality of second openings. Accordingly, it is obvious that each of the sensing units 151 overlaps at least one of the plurality of first openings and at least one of the plurality of second openings.
Re claim 2: The display device according to claim 1, wherein, as shown in Fig. 11 of Lee, at least one of the plurality of second thin film transistors 153, 155 at least partially overlaps with at least one of the plurality of first thin film transistors 183 in a top view direction of the display device.
Re claim 3: The display device according to claim 1, wherein it is obvious that the first shielding layer is disposed between the second substrate 110 and at least one of the plurality of first thin film transistors 183 as shown in Fig. 11 of Lee.
Re claim 4: The display device according to claim 3, wherein, as shown in Fig. 2 of Hwang, the at least one of the plurality of first thin film transistors TFT comprises a semiconductor layer 120 (paragraph 138), and the first shielding layer BP overlaps with the semiconductor layer 120.
Re claim 5: The display device according to claim 1, wherein at least one of the plurality of second thin film transistors 153 comprises a semiconductor layer (connection line between ends a and c, paragraph 45), and the semiconductor layer overlaps with the second shielding layer 1010 as shown in Figs. 5 and 11 of Lee.
Re claim 6: The display device according to claim 1, further comprising a third shielding layer 141 (140) disposed between the second substrate 110 and at least one of the plurality of second thin film transistors 153, 155 as shown in Fig. 11 of Lee.
Re claim 8: The display device according to claim 1: 
As shown in Fig. 2 of Hwang, at least one of the plurality of first thin film transistors TFT comprises a first semiconductor layer 120, which may include amorphous silicon, polycrystalline silicon, oxide semiconductor, etc. (paragraphs 35 and 38).
Further, as shown in Figs. 5 and 11 of Lee, at least one of the plurality of second thin film transistors 153, 155 comprises a second semiconductor layer (paragraph 45).
Lee as modified in view of Hwang does not disclose that a material of the first semiconductor layer is different from a material of the second semiconductor layer. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make a material of the first semiconductor layer being different from a material of the second semiconductor layer, since it has been held to be within the general skill of a worker in the art to select a known material for the first semiconductor layer and another known material for the second semiconductor layer such as amorphous silicon, polycrystalline silicon, oxide semiconductor, etc., on the basis of its suitability for an intended use. In re Leshin, 125 USPQ 416.
Re claim 9: The display device according to claim 8:
As shown above, the material of the first semiconductor layer can be different from the material of the second semiconductor layer. Accordingly, it is obvious that a width-to-length ratio of the first channel can be different from a width-to-length ratio of the second channel in order to make a charging efficiency for effectively driving the corresponding semiconductor layer. 
Re claim 10: The display device according to claim 1, wherein at least one of the plurality of sensing units 151(150) extends across at least two of the plurality of first thin film transistors 183 as shown in Figs. 9 and 11 of Lee.
Re claim 11: As shown in Figs. 9 and 11, Lee discloses a method for manufacturing a display device, comprising:
providing a first substrate 120;
forming a plurality of first thin film transistors 183 on the first substrate 120; 
providing a second substrate 110; 
forming a plurality of second thin film transistors 153, 155 on the second substrate 110; 
forming a plurality of sensing units 151(150) on the second substrate 110; 
forming a second shielding layer 1010 between the first thin film transistors and the at least one of the plurality of sensing units 151(150); and
combining the first substrate 120 and the second substrate 110 (Fig. 11). 
Lee does not disclose forming a first shielding layer between at least one of the plurality of sensing units and the first substrate.
As shown in Figs. 13 and 14, Hwang discloses a method for manufacturing a display device, comprising forming a first shielding layer on top of a thin film transistor TFT in order to reflect external light or light coming from backlight and blocks the light from being incident on the TFT (paragraphs 68-75).
It is obviously applicable to the method of Lee in order to realize the same advantage.
Thus, as taught by Hwang, it would have been obvious to one having skill in the art at the time the invention was made to dispose a first shield layer on top of the thin film transistor in order to reflect external light or light coming from backlight and blocks the light from being incident on the thin adj film adj transistor (paragraph 74).
With the modification, as shown in Fig. 11 of Lee, it is obvious that 
the first shielding layer is formed between at least one of the plurality of sensing units and the first substrate, and
the second shielding layer 1010 between the first shielding layer and the at least one of the plurality of sensing units 151(150), 
wherein 
the first shielding layer comprises a plurality of first openings (area around plurality of shield layers BP in Fig.1 of Hwang), 
the second shielding layer 1010 comprises a plurality of second openings (Fig. 11 of Lee), and
each of the sensing units 151(150) overlaps at least one of the plurality of first openings and at least one of the plurality of second openings.
Re claim 12: The method according to claim 11, as shown in Fig. 2 of Hwang, further comprising: 
providing a first flexible substrate 100 on the first substrate (paragraph 31), the plurality of first thin film transistors TFT being disposed between the first flexible substrate 100 and the first substrate; and 
providing a second flexible substrate 200 on the second substrate (paragraph 48).
As shown in Fig. 11 of Lee, it is obvious that the plurality of second thin film transistors 153, 155 are disposed between the second flexible substrate and the second substrate.
Re claim 13: The method according to claim 11, wherein it is obvious that the first shielding layer is disposed between the second substrate 110 and at least one of the plurality of first thin film transistors 183 as shown in Fig. 11 of Lee.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
April 6, 2022